ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application

Claims 1-3, 5, 6 and 8 are pending and presented for examination. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2022 has been entered.

Response to Arguments
Applicant’s remarks dated 30 November 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1-3, 5, 6 and 8 under 35 U.S.C. 102(a)(1) over Aida is MAINTAINED and updated below to reflect the instant amendment.
The traversal si that “Aida teaches that the difference between CTE (thermal expansion coefficient) fo graphite substrate and CTE of TaC film is +/-2.0x10-6/K. However, Example 1 of Table 1 of Aida may not achieve the purpose and effect of the present application, in that peeling (exfoliation) or cracking occurs. In particular, reference examples 2-4 of Aida correspond to comparative Example 1 of the present application are are deficient.” (Remarks at 4). This is not persuasive as the CTE of the TaC film is 7.0x10-6/K with base material 1 having a CTE of 5.2x10-6/K which is a difference of 1.8x10-6/K which is clearly within the claimed requirements, Any discussion of an unexpected result is immaterial when discussing an anticipation rejection (See MPEP 2131).

The rejection of claims 1, 2, 5, 6 and 8 under 35 U.S.C. 103 over Kondo is WITHDRAWN over the instant amendment incorporating the subject matter from previously pending claim 4 as Kondo does not disclose such.

The rejection of claims 1-3, 5, 6 and 8 under 35 U.S.C. 103 over Fujiwara is MAINTAINED and updated below to reflect the instant amendment.
The traversal is that Fujiwara discloses a CTE of 6e-6 for the graphite material but that “Claim 1 has been amended to incorporate the limitations of canceled claim 4 and thereby require that the carbon substrate has a thermal expansion coefficient of 4 x 10-6/C to 6.0 x 10-6/C” (Remarks at 5). However, Applicants agree that the CTE of 6.0x10-6 is taught by Fujiwara.
The traversal continues “Fujiwara teaches that the carbon substrate has the same level of CTE as a SiC film, but this does not disclose the relationship of the CTE of the carbon substrate of less than the TCE of TaC film as presently claimed. As a result, the effect of preventing the occurrence of exfoliation may not be derived by Fujiwara, including with combinations with any of the other cited references.” (Remarks at 6). This is not persuasive as Fujiwara discloses that the CTE of the TaC is 6.9-7.8x10-6. It is also unclear what the discussion of SiC materially effects. The values of 7.0-7.8 overlap the requirement of at least 1.0x10-6/K difference, and there is not seen to be an unexpected result in such a CTE mismatch as formation of cracks is known per [0054] within this range of CTE mismatch versus the substrate material. As such, it is also not clear how there is any aspect of “teaching away” present from using a substrate like that in Example 14.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aida.
Regarding claims 1-3, 5 and 6, Aida discloses a tantalum carbide coating composition (Aida at “Table 1”) comprising:
A graphite substrate having a CTE of 4.6, 4.7, or 5.2e-6/K (Id., base material 1); and
A tantalum carbide coating formed on the carbon substrate, wherein a CTE difference between the graphite substrate and the TaC is 1e-6/C or more (2.4, 2.3, or 1.8e-6, Id.), and
Wherein the tantalum carbide coating includes a crack having a width of 0.1-1.5 microns, while this is not expressly stated, given the presence of the claimed CTE ranges and differences one of ordinary skill in the art would expect a crack formed within that range though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))"; and
Wherein the CTE of the graphite substrate is less than that of the tantalum carbide substrate.
Turning to claim 8, as “bent to 20 microns or less” allows for no bending at all, this claim is considered to be met.

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara.
Regarding claims 1-3, 5 and 6, Fujiwara discloses a tantalum carbide coating material (Fujiwara at “Abstract”) comprising:
A graphite substrate having a CTE of 6.0e-6 (Fujiwara at “Ex. 14, Table 4”);
A TaC coating formed on the carbon substrate having a CTE between 6.9 and 7.8 e-6/K which means the overlap is between 0.9 and 1.7 e-6/K which overlaps that range instantly claimed for the overlap value which is prima facie obvious (see MPEP 2144.05);
Wherein the TaC coating has a crack between 0.1 and 1.5 microns is not expressly stated though given application of a graphite substrate with a TaC coating thereon having the same CTE characteristics such cracking properties would be expected though the Office cannot test for this (see MPEP 2112V, supra) and wherein the graphite CTE is lower than that of the TaC (supra).
Concerning claim 8, as “bent to 20 microns or less” allows for no bending, this claim is considered to be met. Though it should also e noted that bending strength is discussed for the substrate (“Table 4”) so there can be some aspect of bending inherently present.

Citation of Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2004084057A (cited by applicants) discloses a TaC/graphite material wherein the CTE is +/-2e-6 between the graphite and TaC but the value of the CTE for either is not explicitly or implicitly disclosed.

Conclusion
Claims 1-3, 5, 6 and 8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759